Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16230886, filed on 12/21/2018, has claims 1-20 pending in this application.

Drawings
The drawing filed on December 21, 2018 is accepted by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowable over prior art of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/2019, 5/21/2019, 6/5/2019, 7/27/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art found for this application is Jain et al. (US 20160299835 A1), which describes The various embodiments herein disclose a system and method for generating a delta code coverage information. The system for generating delta code coverage information comprises, a source control module configured for storing a plurality of software program code files to be processed and a plurality of code coverage data corresponding to the plurality of software program code files, a processor configured to generate a delta code coverage data for analysis for each of the plurality of software program code files on a line level or at a branch level by performing a time based delta code coverage process and a path based delta code coverage process.

The next closest prior art found for this application is Weinstein et al. (US 20150234885 A1), which discloses directed to methods and systems for comparing sets of files using signatures. In general, in some implementations, an audit system compares a first plurality of signatures representing element information for a first file hierarchy to a second plurality of signatures representing element information for a second file hierarchy. The audit system determines, based on the comparison of the first plurality of signatures to the second plurality of signatures, whether the first file hierarchy is likely to be a modified copy of the second file hierarchy. In some implementations, the audit system compares signatures of a first signature type, selects a second signature type based on the comparison using the first signature type, and compares signatures of the second signature type. In some implementations, the second plurality of signatures is stored in a catalog of signatures representing various file hierarchies.

The dependent claims 2, 4-11, and 13-20 are also distinct from the prior art for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.





Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  
Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi, whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.
June 5, 2021
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167